NUMBER 13-22-00258-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
                          SERVICES


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Hinojosa1

        On June 2, 2022, relator The Texas Department of Family and Protective Services

(the Department) filed a petition for writ of mandamus asserting that the trial court “abused

its discretion in entering an order requiring the Department to take possession and

conservatorship of a child in a suit to which the Department was not a party.” By motion


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
for temporary emergency relief, the Department sought to stay the trial court’s order of

May 18, 2022, and any contempt proceedings, sanctions, or enforcement actions based

on that order pending resolution of this original proceeding. On June 3, 2022, this Court

granted the Department’s motion for temporary emergency relief, ordered the trial court’s

May 18, 2022 order to be stayed, and requested that the real party in interest, DeWitt

County, Texas, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus. See TEX. R. APP. P. 52.2,

52.4, 52.8, 52.10(b). However, the Department has now filed a motion to dismiss its

petition for writ of mandamus on grounds that the trial court vacated its May 18, 2022

order, and the petition for writ of mandamus is now moot. The Department asks that we

dismiss this original proceeding.

       The Court, having examined and fully considered the Department’s motion to

dismiss, is of the opinion that it should be granted. See Heckman v. Williamson County,

369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the time of filing, there

has ceased to exist a justiciable controversy between the parties—that is, if the issues

presented are no longer ‘live,’ or if the parties lack a legally cognizable interest in the

outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings, including the appeal.”); see also In re Smith County,

521 S.W.3d 447, 453–55 (Tex. App.—Tyler 2017, orig. proceeding). Accordingly, we lift




                                             2
the stay previously imposed in this case, we grant the Department’s motion to dismiss,

and we dismiss this petition for writ of mandamus.



                                                           LETICIA HINOJOSA
                                                           Justice


Delivered and filed on the
14th day of June, 2022.




                                           3